Exhibit 10.29

FIFTH AMENDMENT TO

CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
March 30, 2011, and entered into by and among AFFIRMATIVE INSURANCE HOLDINGS,
INC., a Delaware corporation (“Borrower”), the lenders listed on the signature
pages hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known as Credit
Suisse, Cayman Islands Branch), as Administrative Agent (in such capacity,
“Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), and for purposes of Section 7 hereof, the other Loan
Parties listed on the signature pages hereto. Capitalized terms used but not
defined herein having the meaning given them in the Credit Agreement,
hereinafter defined.

Recitals

Whereas, the Borrower, the Lenders from time to time party thereto, the Agents
and the other parties thereto have entered into that certain Credit Agreement
dated as of January 31, 2007 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

Whereas, the Borrower has requested certain amendments and waivers to the Credit
Agreement, pursuant to and in accordance with Section 9.08(b) of the Credit
Agreement; and

Whereas, the Required Lenders and the Agents are willing to agree to the
amendments and waivers requested by the Borrower, on the terms and conditions
set forth in this Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, Required Lenders and Agents agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

1.1. Amendment to Section 1.01.

(a) The following definitions shall be added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

““Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of March 30, 2011, by and among the Borrower, the Required Lenders
party thereto, Credit Suisse AG, Cayman Islands Branch, as administrative agent
and collateral agent, and the other Loan Parties listed therein.”

““Fifth Amendment Effective Date” shall have the meaning set forth in Section 5
of the Fifth Amendment.”

““Maximum Cash Interest Amount” for any Interest Payment Date, shall mean the
amount of interest that would have been payable under Section 2.06 on such
Interest Payment Date assuming, solely for purposes of this definition, that the
Applicable Margin then in effect was (y) with respect to the Loans that are
Eurodollar Loans, 6.25% and (z) with respect to Loans that are ABR Loans,
5.25%.”



--------------------------------------------------------------------------------

““Permitted Cash Balance” shall mean for the Fifth Amendment Effective Date and
for each first fiscal quarter of any fiscal year, $12,000,000, for the second
fiscal quarter of any fiscal year, $10,000,000, for the third fiscal quarter of
any fiscal year, $10,000,000 and for the fourth fiscal quarter of any fiscal
year, $12,000,000.

(b) The definition of “Applicable Margin” is hereby amended and restated in its
entirety to read as follows:

““Applicable Margin” shall mean, (y) with respect to the Loans that are
Eurodollar Loans, to the extent the Leverage Ratio is (A) greater than 2.3:1.00,
9.00%; (B) greater than 2.00:1.00, but less than or equal to 2.30:1.00, 7.50%,
(C) greater than 1.80:1.00, but less than or equal to 2.00:1.00, 6.25%,
(D) greater than 1.50:1.00, but less than or equal to 1.80:1.00, 6.00%, and
(E) less than or equal to 1:50:1.00, 5.75%, and (z) with respect to Loans that
are ABR Loans, to the extent the Leverage Ratio is (A) greater than 2.30:1.00,
8.00%; (B) greater than 2.00:1.00, but less than or equal to 2.30:1.00, 6.50%,
(C) greater than 1.80:1.00, but less than or equal to 2.00:1.00, 5.25%,
(D) greater than 1.50:1.00, but less than or equal to 1.80:1.00, 5.00%, and
(E) less than or equal to 1:50:1.00, 4.75%.

(c) The definitions of “Asset Sale”, “Cash Flow”, “Consolidated EBITDA”,
“Consolidated Interest Expense” and “Extraordinary Receipts” are each hereby
amended by deleting all instances of the parenthetical “(other than Premium
Finance Co.)” appearing therein.

(d) The definition of “Cash Flow” is hereby amended by deleting the words “and
other than Premium Finance Co. and its Subsidiaries” in the first parenthetical
thereof.

(e) The definition of “Change in Control” is hereby amended by deleting the
following words in clause (e) thereof “the Subordinated Debt Documents, any
Qualified Additional Subordinated Debt Documents, or any Approved Premium
Finance Facility” and replacing the same with the following “the Subordinated
Debt Documents or any Qualified Additional Subordinated Debt Documents”.

(f) The definition of “Consolidated Cash Interest Expenses” is hereby amended
by:

(i) deleting the following words “senior secured Indebtedness and Subordinated
Debt” and replacing the same with the following “senior secured Indebtedness,
Subordinated Debt and Qualified Additional Subordinated Debt”;

(ii) deleting the word “and” at the end of clause (i) thereof; and

(iii) replacing the “.” at the end thereof with the following:

“, and (iii) any fees, costs or expenses incurred in connection with the Fifth
Amendment.”

(g) The definitions of “Consolidated Interest Expense”, “Interest Coverage
Ratio” and “Total Debt” are each hereby amended by deleting all instances of the
parenthetical “(other than Premium Finance Co. and its Subsidiaries)” appearing
therein.

(h) The definition of “Consolidated Net Income” is hereby amended by deleting
the parenthetical “(other than Premium Finance Co. or any Subsidiary thereof)”
therein.

 

2



--------------------------------------------------------------------------------

(i) The definition of “Consolidated Tangible Net Worth” is hereby amended by
deleting the following words “outstanding Subordinated Debt” and replacing the
same with the following “outstanding Subordinated Debt and Qualified Additional
Subordinated Debt”.

(j) The definition of “Leverage Ratio” is hereby amended by deleting the
following words “Subordinated Debt” and replacing the same with the following
“Subordinated Debt and Qualified Additional Subordinated Debt”.

(k) The definition of “Loss Ratio” is hereby amended and restated in its
entirety to read as follows:

““Loss Ratio” means the ratio of loss and loss adjustment expense to earned
premiums for the period of four (4) consecutive fiscal quarters most recently
ended on or prior to the test date, taken as one accounting period except for
the measurement dates of March 31, 2011, June 30, 2011 and September 30, 2011,
which periods shall be measured from January 1, 2011. The Loss Ratio shall be
measured on an accident year basis, which includes only the loss and loss
adjustment expense in respect of losses that occur during the period being
reported on.”

(l) The definition of “Premium Finance Co.” is hereby amended by:

(i) replacing the words “, (y) has entered into an Approved Premium Finance
Facility or (z)” with “or (y)”; and

(ii) deleting the words “or the entering into of an Approved Premium Financing
Facility,” appearing in the ninth and tenth line thereof.

(m) The definition of “Qualified Additional Subordinated Debt” is hereby amended
by adding the following additional clause (xi): “and (xi) the Net Cash Proceeds
of such Qualified Additional Subordinated Debt shall be invested in the Equity
Interests of (or contributed via capital contribution to) the Regulated
Insurance Subsidiaries in accordance with Section 6.04(a)(ii)”.

(n) The definition of “Subsidiary Guarantor” is hereby amended by deleting the
phrase “shall include each other Subsidiary that is not an Excluded Foreign
Subsidiary, a Regulated Insurance Subsidiary or a Premium Finance Co.” and
replacing it with “shall include each other Subsidiary that is not an Excluded
Foreign Subsidiary or a Regulated Insurance Subsidiary.”

(o) The following definitions are deleted in their entirety:

“Approved Premium Finance Facility”

“Premium Finance Capital and Dividend Provisions”

1.2. Amendment to Section 2.06. Section 2.06 of the Credit Agreement shall be
amended by replacing the “.” at the end of the first sentence of clause
(c) thereof with the following:

“and shall be payable in cash; provided, that on any Interest Payment Date,
Borrower shall have the option, exercisable by written notice to Administrative
Agent not less than three Business Days prior to the date such interest payment
is due, to capitalize accrued interest in excess of the Maximum Cash Interest
Amount to the then outstanding principal amount of the Term Loans (the “PIK
Amount”) and in such event, the PIK Amount with respect to the Term Loans shall
be deemed to have

 

3



--------------------------------------------------------------------------------

been paid with the proceeds of additional Term Loans, in an aggregate principal
amount equal to the accrued interest payable to the Lenders. For the avoidance
of doubt, the foregoing proviso shall be applicable solely to interest payable
under this Section 2.06 and not to any interest payable under Section 2.07. For
all purposes under this Agreement, all PIK Amounts capitalized under this
paragraph shall be treated as the principal amount of Term Loans once so
capitalized and allocated to the Lenders in accordance with their respective
Term Loan Commitment.

1.3. Amendment to Section 2.13. Section 2.13 of the Credit Agreement shall be
amended by:

(i) deleting the parenthetical “(other than any Premium Finance Co. and its
Subsidiaries”) in clause (b) thereof;

(ii) deleting clause (e) thereof in its entirety and replacing it with the
following:

“(e) (x) No later than the earlier of (i) 90 days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending on December 31,
2010, and (ii) the date on which the financial statements with respect to such
period are delivered pursuant to Section 5.04(a), the Borrower shall prepay
outstanding Term Loans in accordance with Section 2.13(g), in an aggregate
principal amount equal to (a) the Required Prepayment Percentage of Excess Cash
Flow for the fiscal year then ended, plus (b) 75% of any Distribution made by
any Regulated Insurance Subsidiary to the Borrower or any Subsidiary (other than
a Regulated Insurance Subsidiary) during the fiscal year then ended, less (c) an
amount equal to the aggregate amount of all permanent repayments of the Loans
(other than mandatory prepayments of Loans under Section 2.13 hereof) made by
the Borrower and the Subsidiaries during such fiscal year, but only to the
extent that such prepayments by their terms cannot be reborrowed or redrawn and
do not occur in connection with a refinancing of all or any portion of such
Indebtedness, less (d) an amount equal to the aggregate amount of all permanent
repayments of the Loans made by the Borrower and the Subsidiaries with respect
to such fiscal year pursuant to Section 2.13(e)(y), and (y) no later than the
fifteenth day following the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending March 31, 2011, the Borrower shall
(i) prepay outstanding Term Loans in accordance with Section 2.13(g) in an
aggregate principal amount equal to the aggregate amount cash and Permitted
Investments of the Borrower and its Subsidiaries (other than any Regulated
Insurance Subsidiaries) as of the last day of such fiscal quarter (or, in the
case of the first fiscal quarter of 2011, the Fifth Amendment Effective Date)
minus the Permitted Cash Balance and (ii) on the date of any such prepayment,
furnish to the Administrative Agent, who will deliver to each Lender, a
certificate of the Financial Officer providing reasonably detailed support for
the calculation of such prepayment amount.”; and

(iii) deleting the parenthetical “(other than Premium Finance Co. or its
Subsidiaries)” in clause (f) thereof.

1.4. Amendment to Section 5.04(d). Section 5.04(d) of the Credit Agreement shall
be amended by deleting such clause (iii) which provides “the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Premium Finance Co. (if any) from such consolidated
financial statements.”

1.5. Amendment to Section 5.04(f). Section 5.04(f) of the Credit Agreement shall
be amended by deleting such clause (f) and replacing it with the following:

“within 90 days after the end of each fiscal year of the Borrower, a detailed
consolidated quarterly budget for the fiscal year following such fiscal year
then ended (including a projected consolidated balance sheet, income statement
and related statements of projected operations and cash

 

4



--------------------------------------------------------------------------------

flows as of the end of and for such following fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;”.

1.6. Amendment to Section 5.04. Section 5.04 of the Credit Agreement shall be
amended by adding the following new clause (n):

“(n) within 10 days of delivery of financial statements under paragraph (a) or
(b) above, management’s discussion and analysis of the important operational and
financial developments during such fiscal year or fiscal quarter, as applicable,
consistent with the Borrower’s historical practice”;

1.7. Amendment to Section 5.09. Section 5.09 of the Credit Agreement shall be
amended by:

(i) replacing the first parenthetical in clause (c) thereof with the following
new parenthetical:

“(other than an Excluded Foreign Subsidiary, any Regulated Insurance Subsidiary,
any Qualified Insurance Holding Company or any TruPS Business Trust)”;

(ii) replacing the second parenthetical in clause (c) thereof with the following
new parenthetical:

“(which, for the purposes of this paragraph, shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary or a Regulated
Insurance Subsidiary or ceases to meet the requirement of being a Qualified
Insurance Holding Company or a TruPS Business Trust at any time after the
Closing Date)”; and

(iii) deleting each reference to “Premium Finance Co.” from clause (e) thereof.

1.8. Amendment to Article V. Article V of the Credit Agreement shall be amended
by adding the following new Sections 5.14 and 5.15 at the end thereof:

“SECTION 5.14. Affirmative Premium Finance, Inc. The Borrower shall cause
Affirmative Premium Finance, Inc. (and any other Premium Finance Co. as of the
Fifth Amendment Effective Date that is not yet a Loan Party) to, within thirty
(30) days after the Fifth Amendment Effective Date (or such extended period as
agreed to by the Collateral Agent in its reasonable discretion), (i) become a
party to the Guarantee and Collateral Agreement (and provide Guarantees of the
Obligations in accordance with the terms therein) and the Intellectual Property
Security Agreements (if applicable) and (ii) take all other actions required
pursuant to Section 5.09(c) as if such entity shall have become a Subsidiary
(and, for the avoidance of doubt, the Borrower shall not be required to comply
with Section 5.09(c) with respect to Affirmative Premium Finance Inc. (or any
other Premium Finance Co. as of the Fifth Amendment Effective Date that is not
yet a Loan Party) until such date).”

“SECTION 5.15. Lender Meetings. Within 10 days of delivery of financial
statements under Sections 5.04(a) or (b), Borrower will promptly conduct a
meeting (which shall be telephonic) of the Administrative Agent, the Lenders and
the Borrower to discuss the most recently reported financial results, the
financial condition of Borrower and its Subsidiaries and a comparison of actual
results against the current consolidated budget. The Financial Officer and such
other officers of the Loan Parties as may be reasonably requested to attend by
the Administrative Agent or the Required Lenders (to the extent such request or
requests is made within a reasonable time prior to the scheduled date of such
meeting) shall be available for such meeting.”

 

5



--------------------------------------------------------------------------------

1.9. Amendment to Section 6.01. Section 6.01 of the Credit Agreement shall be
amended by:

(i) deleting clause (e) thereof in its entirety and replacing it with the
following:

“(e) (i) Indebtedness of the Borrower and the Subsidiary Guarantors under the
Subordinated Debt and (ii) Indebtedness of the Borrower and the Subsidiary
Guarantors under the Qualified Additional Subordinated Debt, in the case of
clause (ii), not to exceed a principal amount equal to $30,000,000;”;

(ii) deleting clause (i) thereof in its entirety and replacing it with the
following:

“(i) [RESERVED];”;

(iii) deleting clause (j) thereof in its entirety and replacing it with the
following:

“(j) [RESERVED];”

1.10. Amendment to Section 6.02. Section 6.02 of the Credit Agreement shall be
amended by deleting clause (m) thereof in its entirety and replacing it with the
following:

“(m) [RESERVED];”

1.11. Amendment to Section 6.04. Section 6.04 of the Credit Agreement shall be
amended by:

(i) deleting clause (a)(i)(A) in its entirety and replacing it with the
following:

“(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Guarantee and Collateral Agreement (subject to the limitation referred to in
Sections 5.09(c), (d) and (e) in the case of any Excluded Foreign Subsidiary or
Regulated Insurance Subsidiary),”;

(ii) deleting the parenthetical “(and, in respect of a Premium Finance Co. that
were not made in accordance with the Premium Finance Capital and Dividend
Provisions)” in clause (a)(i)(B)(x) thereof in its entirety;

(iii) deleting the parenthetical in clause (a)(i)(B)(y) thereof in its entirety;
and

(iv) deleting the parenthetical in clause (a)(i)(C) thereof in its entirety.

1.12. Amendment to Section 6.06(a). Section 6.06(a) of the Credit Agreement
shall be amended by replacing the ratio of “1.5 to 1.0” in clause (iii)(B)
thereof with the following ratio: “1.0 to 1.0”.

1.13. Amendment to Section 6.06(b)(ii). Section 6.06(b)(ii) of the Credit
Agreement shall be amended by:

(i) deleting each parenthetical in clause (C) thereof in its entirety; and

 

6



--------------------------------------------------------------------------------

(ii) deleting clause (G) thereof in its entirety.

1.14. Amendment to Section 6.09(a). Section 6.09(a) of the Credit Agreement
shall be amended by replacing the words “any Approved Premium Financing,”
thereof with “or”.

1.15. Amendment to Section 6.09(b). Section 6.09(b) of the Credit Agreement
shall be amended by:

(i) adding the word “and” after clause (i)(B) thereof; and

(ii) deleting the words “payments by Premium Finance Co. of any Approved Premium
Financing made in accordance with the terms of such Approved Premium Financing
or any payments in respect of Indebtedness owed to any Loan Party to the extent
the proceeds of such loans or advances were used in connection with financing
premium financing by such Premium Finance Co. (including payment of related fees
and expenses) and (D)” in clause (i) thereof.

1.16. Amendment to Section 6.11. Section 6.11 of the Credit Agreement shall be
amended by deleting such Section in its entirety and replacing it with the
following:

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio during
any period set forth below to be less than the ratio set forth opposite such
period below:

 

Four Fiscal Quarters Ended

   Ratio  

December 31, 2010

     2.90:1.00   

March 31, 2011

     2.75:1.00   

June 30, 2011

     2.85:1.00   

September 30, 2011

     3.00:1.00   

December 31, 2011

     3.00:1.00   

March 31, 2012

     3.00:1.00   

June 30, 2012

     3.00:1.00   

September 30, 2012

     3.00:1.00   

December 31, 2012

     3.00:1.00   

March 31, 2013

     3.00:1.00   

June 30, 2013

     3.00:1.00   

September 30, 2013

     3.00:1.00   

December 31, 2013

     3.00:1.00   

 

7



--------------------------------------------------------------------------------

1.17. Amendment to Section 6.12. Section 6.12 of the Credit Agreement shall be
amended by deleting such Section in its entirety and replacing it with the
following:

SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio during any period set
forth below to be greater than the ratio set forth opposite such period below:

 

Four Fiscal Quarters Ended

   Ratio  

December 31, 2010

     2.45:1.00   

March 31, 2011

     2.55:1.00   

June 30, 2011

     2.50:1.00   

September 30, 2011

     2.35:1.00   

December 31, 2011

     2.25:1.00   

March 31, 2012

     2.25:1.00   

June 30, 2012

     2.25:1.00   

September 30, 2012

     2.25:1.00   

December 31, 2012

     2.25:1.00   

March 31, 2013

     2.25:1.00   

June 30, 2013

     2.25:1.00   

September 30, 2013

     2.25:1.00   

December 31, 2013

     2.25:1.00   

1.18. Amendment to Section 6.13. Section 6.13 of the Credit Agreement shall be
amended by deleting such Section in its entirety and replacing it with the
following:

SECTION 6.13. Minimum Risk-Based Capital Ratio. The Borrower will not permit the
Risk-Based Capital Ratio for any Regulated Insurance Subsidiary determined on an
individual basis calculated as of the last day of any fiscal year to be less
than the ratio set forth opposite such fiscal year below:

 

Fiscal Year Ended

   Ratio  

December 31, 2010

     200 % 

December 31, 2011

     235 % 

December 31, 2012

     250 % 

December 31, 2013

     250 % 

; provided that if any such Person fails to maintain such Risk-Based Capital
Ratio as of the last day of any fiscal year, the Borrower shall nevertheless be
deemed to be in compliance with this Section 6.13, and no Default or Event of
Default shall exist, so long as (i) the Combined Risk-Based Capital Ratio for
all Regulated Insurance Subsidiaries as of the last day of such fiscal year is
at least 275% and (ii) the Risk-Based Capital Ratio of each Regulated Insurance
Subsidiary determined on an individual basis as of the last day of such fiscal
year is at least 200%.

1.19. Amendment to Section 6.14. Section 6.14 of the Credit Agreement shall be
amended by deleting such Section in its entirety and replacing it with the
following:

SECTION 6.14. Loss Ratio. Borrower shall not permit the Loss Ratio of the
Regulated Insurance Subsidiaries, on a consolidated basis, calculated as of the
date set forth below, to be greater than the percentage set forth opposite such
date below.

 

8



--------------------------------------------------------------------------------

Test Date

   Ratio  

December 31, 2010

     95 % 

March 31, 2011

     85 % 

June 30, 2011

     84 % 

September 30, 2011

     83 % 

December 31, 2011

     82 % 

March 31, 2012

     81 % 

June 30, 2012

     80 % 

September 30, 2012

     80 % 

December 31, 2012

     80 % 

March 31, 2013

     80 % 

June 30, 2013

     80 % 

September 30, 2013

     80 % 

December 31, 2013

     80 % 

1.20. Amendment to Article VII. Article VII of the Credit Agreement shall be
amended by deleting all instances of the words “any Approved Premium Finance
Facility” appearing therein.

1.21. Amendment to Article VII. Article VII of the Credit Agreement shall be
amended by adding the following paragraph after the existing language set forth
therein:

“Notwithstanding anything to the contrary contained in Article VII, for purposes
of determining whether an Event of Default has occurred under any financial
covenant set forth in Sections 6.11, 6.12, 6.13 and 6.14, any equity
contribution (in the form of common equity) made to the Borrower after the last
day of any fiscal quarter and on or prior to the day that is 15 days after the
day on which financial statements are required to be delivered for that fiscal
quarter will, at the request of the Borrower, be included in the calculation of
Cash Flow, Total Adjusted Capital and earned premiums solely for the purposes of
determining compliance with such financial covenants at the end of such fiscal
quarter and any subsequent period that includes such fiscal quarter (any such
equity contribution, a “Specified Equity Contribution”); provided that (a) the
Borrower shall not be permitted to so request that a Specified Equity
Contribution be included in the calculation of Cash Flow, Total Adjusted Capital
and/or earned premiums with respect to any fiscal quarter on any more than two
total occasions, (b) no more than $5,000,000 Specified Equity Contributions will
be made in the aggregate, (c) the amount of any Specified Equity Contribution
and the use of proceeds therefrom will be no greater than the amount required to
cause Borrower to be in compliance with such financial covenants, and (d) all
Specified Equity Contributions and the use of proceeds therefrom will be
disregarded for all other purposes under the Loan Documents (including
calculating Cash Flow for purposes of determining basket levels, Applicable
Margin, Adjusted Cash Flow, Excess Cash Flow and other items governed by
reference to Cash Flow and (e) the proceeds of all Specified Equity
Contributions will be applied to prepay the Term Loans. To the extent that the
proceeds of the Specified Equity Contribution are used to repay Indebtedness,
such Indebtedness shall not be deemed to have been repaid for purposes of
calculating any financial covenant set forth in Section 6.11, 6.12, 6.13 or 6.14
for the Relevant Four Fiscal Quarter Period. For purposes of this paragraph, the
term “Relevant Four Fiscal Quarter Period” shall mean, with respect to any
requested Specified Equity Contribution, the four fiscal quarter period ending
on (and including) the fiscal quarter in which Cash Flow, Total Adjusted Capital
and/or earned premiums will be increased as a result of such Specified Equity
Contribution.”

2. WAIVER. Pursuant to Section 9.08(b) of the Credit Agreement, and solely for
the period prior to the Fifth Amendment Effective Date, the Required Lenders
hereby waive any Defaults and Events of Default arising as a result of
Borrower’s failure to comply with Sections 6.13 and 6.14 (including, without
limitation, any breach of representations and warranties regarding the existence
of a Default or Event of Default as a result thereof) (the “Designated
Defaults”).

 

9



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders and the Agents to enter into this Amendment, the Borrower
represents and warrants to each Lender and the Agents that the following
statements are true, correct and complete:

3.1. Power and Authority. Each of the Loan Parties has all requisite corporate
or limited liability company power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, the Credit Agreement.

3.2. Corporate Action. The execution and delivery of this Amendment and the
performance of the obligations of each of the Loan Parties under or in respect
of the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or limited liability company action on the part of each of
the Loan Parties.

3.3. No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties under or in respect of the Credit Agreement as amended hereby do
not and will not conflict with or violate (a) any provision of the certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party or any of its Subsidiaries, (b) any provision of any law or any
governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (c) any order of any Governmental Authority or arbitrator binding
on any Loan Party or any of its Subsidiaries, or (d) any indenture, agreement or
instrument to which any Loan Party or any of its Subsidiaries is a party or by
which any Loan Party or any of its Subsidiaries, or any property of any of them,
is bound (except where such violation could not reasonably be expected to have a
Material Adverse Effect), and do not and will not require any consent or
approval of any Person (other than any approval or consent obtained and is in
full force and effect or approvals or consents the failure to obtain could not
reasonably be expected to have a Material Adverse Effect or which are not
material to the consummation of the transaction contemplated hereby).

3.4. Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Loan Party which is a party hereto and is the
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Borrower Obligations to the extent valid, binding and enforceable on the
Closing Date, except as enforceability may be affected by applicable bankruptcy,
insolvency and similar proceedings affecting the rights of creditors generally,
and general principles of equity.

3.5. No Default or Event of Default. After giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment that would constitute a Default or an Event of
Default.

3.6. No Material Adverse Effect. No event, change or condition has occurred
since December 31, 2009 that has caused, or could reasonably be expected to
cause, a Material Adverse Effect.

3.7. Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents is and will be true and correct in all material
respects on and as of the date hereof and as of the effective date of this
Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.

 

10



--------------------------------------------------------------------------------

4. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agents
(by hand delivery, mail, telecopy or other electronic transmission) by each Loan
Party and each Required Lender and only if and when each of the following
conditions is satisfied or waived:

4.1. No Default or Event of Default; Accuracy of Representations and Warranties.
At the time of and immediately after giving effect to this Amendment, no Default
or Event of Default (other than the Designated Defaults) shall exist and each of
the representations and warranties made by the Loan Parties herein and in or
pursuant to the Credit Documents shall be true and correct in all material
respects as if made on and as of the date on which this Amendment becomes
effective (except that any such representation or warranty that is expressly
stated as being made only as of a specified earlier date shall be true and
correct in all material respects as of such earlier date).

4.2. Delivery of Documents. The Agents shall have received such additional
documents as the Agents may reasonably request in connection with this
Amendment.

4.3. Fees. The Administrative Agent shall have received (a) on behalf of each of
the Required Lenders which executed this Amendment and submits to the
Administrative Agent a signature page hereto on or prior to 5:00 p.m. (New York
City time) on March 30, 2011, an amendment fee equal to 0.25% of the outstanding
principal amount of Loans held by it as of such date and (b) for its own
account, such fees as have been separately agreed in writing between the
Administrative Agent and the Borrower.

5. EFFECTIVE DATE. This Amendment shall become effective (the “Fifth Amendment
Effective Date”) on the date of the satisfaction or waiver of the conditions set
forth in Section 4 of this Amendment, but in any event not prior to (i) with
respect to Section 2, March 31, 2011 and (ii) with respect to all other Sections
of this Amendment, April 1, 2011.

6. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement and other Loan Documents shall mean
the Credit Agreement as amended hereby. Except as expressly amended hereby or
waived herein, the Credit Agreement and the other Loan Documents, including the
Liens granted thereunder, shall remain in full force and effect, and all terms
and provisions thereof are hereby ratified and confirmed.

7. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby, each
of the Loan Documents to which it is a party is in full force and effect, and
that as of the date hereof, none of the Loan Parties has any defenses, setoffs
or counterclaims to its Obligations.

8. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

9. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

 

11



--------------------------------------------------------------------------------

10. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document or any waiver thereof.

11. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy or other electronic transmission), all of which taken together shall
constitute but one and the same instrument.

[signatures follow; remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fifth
Amendment to Credit Agreement as of the date set forth above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC.,

as Borrower

By:  

/s/ Michael J. McClure

  Name: Michael J. McClure   Title: EVP & CFO LOAN PARTIES: AFFIRMATIVE
INSURANCE HOLDINGS, INC. AFFIRMATIVE MANAGEMENT SERVICES, INC.
AFFIRMATIVE PROPERTY HOLDINGS, INC. AFFIRMATIVE SERVICES, INC. AFFIRMATIVE
INSURANCE GROUP, INC. AFFIRMATIVE UNDERWRITING SERVICES, INC. A-AFFORDABLE
INSURANCE AGENCY, INC. AFFIRMATIVE INSURANCE SERVICES, INC. (f/k/a AFFIRMATIVE
INSURANCE SERVICES OF TEXAS, INC.) DRIVER’S CHOICE INSURANCE SERVICES, LLC
INSUREONE INDEPENDENT INSURANCE AGENCY, LLC USAGENCIES, L.L.C. LIFCO, L.L.C.
USAGENCIES MANAGEMENT SERVICES, INC. AFFIRMATIVE RETAIL, INC.
AFFIRMATIVE PREMIUM FINANCE HOLDINGS, INC. By:  

/s/ Michael J. McClure

Name:   Michael J. McClure Title:   EVP & CFO

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Collateral Agent By:  

/s/ Mikhail Faybusovich

  Name: Mikhail Faybusovich   Title:   Director By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title:   Associate

Signature Page to Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------

The Lender acknowledges and agrees that this signature page shall be fully valid
and binding upon the Lender upon its execution and delivery by the Lender to the
Administrative Agent and may not thereafter be revoked, terminated or cancelled
by the Lender.

 

[LENDER]

as Required Lender

By:  

 

  Name:   Title:

Signature Page to Fifth Amendment to Credit Agreement